116 F.3d 483
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.THOMAS J. DOWNING and BILLIE JO DOWNIE, husband and wife,Plaintiffs-Appellants,v.HYATT CORPORATION, a foreign corporation, d/b/a Grand WaileaResort Hotel and Spa;  Grand Hyatt Wailea, a foreigncorporation, d/b/a Grand Wailea Resort Hotel and Spa;  SpaGrande, a foreign corporation;  John Does Incorporated,1--4, a foreign corporations, Defendants-Appellees.
No. 95-36207.
United States Court of Appeals, Ninth Circuit.
Submitted June 5, 1997.Decided June 17, 1997.

Appeal from the United States District Court for the Western District of Washington, No. CV-94-01328-DEW;  David E. Wilson, District Judge, Presiding
Before:  WRIGHT, PREGERSON and THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
Having reviewed the record, read and considered the briefs, and heard oral argument, the panel concludes the release which plaintiff-appellant Thomas J. Downie signed is valid and enforceable.  The release, which is not inconspicuous, covers the injuries Downie alleges he sustained from the Cascading Waterfall, and is not contrary to public policy under Washington law.  Shields v. Sta-Fit, Inc., 903 P.2d 525, 528 (Wash.Ct.App.1995);  see also Wagenblast v. Odessa Sch. Dist., 758 P.2d 968, 970-71 (Wash.1988).


3
There are no genuine issues of material fact regarding the validity of the release.  The district court did not err in granting summary judgment in favor of the defendants-appellees.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3